Per Curiam.
Defendant was arrested for murder on September 12, 1950. During confinement and before indictment he escaped from jail. Shortly thereafter he was recaptured and indicted for escape and robbery, the latter offense having been committed while he was at large.
Two members of the bar were assigned to defend him. On November 20, 1950 Howard appeared with counsel, retracted his plea of not guilty to the murder charge and entered a *325plea of non vult. On the same day he withdrew his pleas of not guilty to the escape and robbery indictments and entered pleas of non vult to them. He was sentenced to 29 to 30 years in State Prison for the murder, 5 to 7 years for the robbery and 1 to 3 years on the escape charge, the sentences to be served consecutively.
In the ensuing years Howard made a number of unsuccessful attacks on the sentences, the first of which reached this court where the matters argued by him were declared to be "utterly without merit.” 12 N. J. 444 (1953), cert. denied 346 U. S. 859, 74 S. Ct. 76, 98 L. Ed. 372 (1953).
In the present proceeding Howard (who had a substantial criminal record prior to the commission of the offenses in question) alleged that he did not understand the nature of the non vult plea, that he was not adequately advised by competent counsel with respect to its significance and that the trial court likewise failed to make clear to him the character and possible consequences of the plea. Again counsel was assigned to represent him and a full and complete hearing was held to consider his charges. At the hearing the attorneys who represented Howard at the time of his pleas testified, as well as the judge who imposed the sentences and a number of other witnesses who had personal knowledge of the situation. After consideration of this testimony and that of Howard, the trial court found that the pleas of non vult were voluntarily and understandingly made, that the representation by counsel was competent and adequate, and that all of the objections to the sentences were without merit. ■
We have examined the record and are in full accord with the finding and judgment of the trial court.
Affirmed.
For affirmance — Chief Justice WeijSTTRAub, and Justices Jacobs, Prancis, Peoctoe, Hall, Schettino and Hane-MASf — 7.
For reversal — None.